Exhibit 10.1

 

LOGO [g801731g90m48.jpg]   

Mondelēz Global LLC

Deerfield, IL 60015 USA

 

mondelezinternational.com

PRIVATE AND CONFIDENTIAL

Mr. Brian Gladden

September 26, 2014

OFFER LETTER

Dear Brian,

I am very pleased to provide you with this offer letter. It confirms the verbal
offer previously extended to you for the position of Executive Vice President
and Chief Financial Officer for Mondelēz International, Inc. (the “Company”).
This position will report to Irene Rosenfeld, Chairman and Chief Executive
Officer and will be located at the Company’s headquarters in Deerfield,
Illinois. The effective date of your employment will be a mutually determined
start date as soon as possible.

Your annualized target compensation will be as follows:

Annualized Compensation (Target Opportunity)

 

Annual Base Salary

   $   900,000    

Annual Incentive Plan (Target- 100%*)

   $   900,000    

Target Long Term Incentives**

   $4,700,000    

-Performance Shares (Target- 200%*)

   $1,800,000**

-Range of Annual Equity Grant Value

   $1,450,000 - $2,900,000** - $4,350,000

Total Target Compensation

   $6,500,000    

 

* Target as a percent of base salary.

** The value of the long-term incentive grants reflects the “target grant value”
of the equity grants. The actual number of shares or units will be determined
pursuant to the Company’s specific valuation methodology (e.g., Black-Scholes
value for stock options).



--------------------------------------------------------------------------------

LOGO [g801731g90m48.jpg]   

Mondelēz Global LLC

Deerfield, IL 60015 USA

 

mondelezinternational.com

 

Annual Incentive Plan

You will be eligible to participate in the Mondelēz International Management
Incentive Plan (MIP), the Company’s annual incentive program. Your target award
opportunity under the MIP is equal to 100% of your base salary. The actual
amount you will receive may be lower or higher depending on your individual
performance and the Company’s overall performance during the year. The maximum
award under this program for 2014 is 250% of your target opportunity and the
Company reserves the right to change the maximum award annually. Your MIP
eligibility will begin on your hire date and, for the 2014 MIP plan year ending
on December 31, 2014, your actual award will be prorated based on your target
level and will be guaranteed at a level no less than the pro rata target amount.

Long-Term Incentive Programs

The long-term incentive programs described below are based on our current
design. The Company reserves the right to change the programs at any time.

Performance Shares

Your eligibility for the annual Mondelēz International performance share program
(referred to as the Long-Term Incentive Plan or LTIP) will commence with the
2015 – 2017 performance cycle, i.e., January 1, 2015. Your target grant value
under the LTIP is equal to 200% of your base salary at the beginning of the
performance cycle and will be based on the full performance cycle. The target
number of performance shares under the 2015 – 2017 performance cycle is equal to
your target grant value divided by the fair market value of Mondelēz
International stock on the first business day of the performance cycle.

The actual number of shares you receive (if any) may be lower or higher
depending upon the performance of Mondelēz International, Inc. during the
performance cycle based on the objectives established by the Human Resources and
Compensation Committee of the Board of Directors. Shares awarded for the 2015 –
2017 performance cycle (if any) will be delivered in early 2018 contingent on
certification of the Company’s actual performance. You will also receive
accumulated dividend payments at that time based on the actual number of shares
vested.

We anticipate that a new three-year performance cycle will begin each January.
Beginning in 2018, if you remain employed with the Company or any of its
affiliates and the Company’s performance is above threshold, shares will be
awarded each year shortly after the conclusion of each performance cycle.

 

2



--------------------------------------------------------------------------------

LOGO [g801731g90m48.jpg]   

Mondelēz Global LLC

Deerfield, IL 60015 USA

 

mondelezinternational.com

 

Annual Equity Program

You will also be eligible to participate in the Company’s annual equity program.
Equity grants are typically made once a year, with the next annual grant
anticipated to be made in the first quarter of 2015. Grants have historically
been delivered with 50% of the grant value in restricted stock and 50% of the
grant value in stock options (with the actual number of shares or options
determined pursuant to the Company’s specific valuation methodology).
Additionally, the actual grant size is planned based on your individual
performance; provided, that, you shall receive no less than the target grant
value of $2,900,000 with regard to your grant under the 2015 annual equity
program. You will receive dividends on any restricted shares during the vesting
period consistent in amount and timing of dividends paid to Common Stock
shareholders.

The number of stock options granted is typically communicated as a ratio
relative to the number of restricted shares granted based on the “economic
value” of the stock options. In 2014, Mondelēz International granted 5 stock
options for every restricted share awarded. This ratio may change from year to
year.

Equity grants are subject to the terms and conditions of the applicable grant
agreements.

Sign On Incentives

As part of your employment offer, as an incentive to join Mondelēz
International, you will receive an equity sign on incentive with a target grant
value of $4,500,000 and a cash sign on incentive of $500,000 for a total sign on
incentive of $5,000,000.

The equity sign on incentive will be allocated as follows (with the actual
number of stock options and performance shares determined pursuant to the
Company’s specific valuation methodology):

 

  •   $2,250,000 in stock options that will vest 33%, 33% and 34% annually over
the first three anniversaries of your date of hire subject to the other terms
and conditions set forth in Mondelēz International’s standard Non-Qualified U.S.
Stock Option Agreement.

 

  •  

$2,250,000 in performance shares that will be subject to similar terms and
conditions as the performance shares granted under the 2015 – 2017 LTIP
performance cycle in addition to assuring that you achieve your individual
performance goals during this performance period. Furthermore, upon an
involuntary termination without Cause (as defined below) at any time during the
applicable performance period, you shall receive a prorated amount of
performance shares (rounded up to the nearest whole share) equal to the product
of x) the number of performance shares you would’ve otherwise received based on
actual performance of the Company assuming you had not terminated employment
during the performance period multiplied by y) the percentage equal to a) your
number months of active employment during the performance period (rounded up to
the next whole month for any partial months of

 

3



--------------------------------------------------------------------------------

LOGO [g801731g90m48.jpg]   

Mondelēz Global LLC

Deerfield, IL 60015 USA

 

mondelezinternational.com

 

 

employment) divided by b) the number of months in the performance period. For
the avoidance of doubt, the immediately preceding sentence shall only apply to
performance shares awarded in conjunction with the sign on equity incentive with
such performance shares otherwise subject to the terms and conditions set forth
in Mondelēz International’s standard award agreement for the 2015 – 2017
performance cycle.

The cash sign on incentive will be payable in a lump-sum within 60 days of your
hire date subject to a full repayment upon any termination of employment within
the first three (3) years of your hiring other than an involuntary termination
of employment without Cause (as defined below) or separation due to death or
disability.

For purposes of this offer letter, Cause means: 1) continued failure to
substantially perform the job’s duties (other than resulting from incapacity due
to disability); 2) gross negligence, dishonesty, or violation of any reasonable
rule or regulation of the Company where the violation results in significant
damage to the Company; or 3) engaging in other conduct which materially
adversely reflects on the Company in any material respect.

Executive Deferred Compensation Plan

You will be eligible to participate in the Executive Deferred Compensation Plan.
This program allows you to voluntarily defer a portion of your salary and/or
your annual incentive awarded to a future date. Additional information for this
program can be made available upon request.

Change in Control Plan

You will be a participant in the Mondelēz International, Inc. Change in Control
Plan for Key Executives (“CIC Plan”). The CIC Plan provides certain benefits
upon an involuntary termination without cause or voluntary termination for good
reason following a change in control. A copy of the CIC Plan will be provided
upon request.

Stock Ownership Guidelines

You will be required to attain and hold Company stock equal in value to four
times your annual base salary at the time of hire. Under current guidelines, you
will have five years from your date of employment to achieve this level of
ownership. Stock held for ownership determination includes common stock held
directly or indirectly, unvested restricted stock or share equivalents held in
the Company’s 401(k) plan. It does not include stock options or unvested
performance shares. The Company reserves the right to change the guidelines at
any time.

You will also be required to hold the “net” shares received upon vesting, in the
case of restricted stock or performance shares, or exercise, in the case of
stock options, for a period of at least one year from the respective vesting or
exercise dates. Net shares are the number of shares resulting from the

 

4



--------------------------------------------------------------------------------

LOGO [g801731g90m48.jpg]   

Mondelēz Global LLC

Deerfield, IL 60015 USA

 

mondelezinternational.com

 

vesting of restricted stock or performance shares or the exercise of stock
options reduced by the number of shares required to satisfy any applicable tax
withholding or costs associated with the respective vesting or exercise.

Other Benefits

If your employment with the Company ends due to an involuntary termination other
than for Cause (as defined above), you will receive severance arrangements no
less favorable than those accorded recently terminated senior executives of the
Company. The amount of any severance pay under such arrangements shall be paid
in equal installments at the regularly scheduled dates for payment of salary to
Company executives and beginning within 30 days of your termination (subject to
any applicable delay under Code section 409A as described below).

You will also be eligible for relocation benefits pursuant to the Company’s
standard relocation policy for executives at your level.

Additionally, under the current policies in place, you will be eligible for the
Company’s discretionary financial planning program, which reimburses eligible
employees up to $7,500 per year for eligible financial planning expenses, and
car allowance program, which provides a car allowance of up to $15,000 per year.
For 2014 only, you will also be eligible for a one-time reimbursement of legal
fees within sixty (60) days following your providing an invoice to the Company
in an amount not to exceed $10,000 in connection with the review and preparation
of this letter.

Your offer also includes Mondelēz Global LLC’s comprehensive benefits package
available to full-time salaried U.S. employees and you will be eligible for 30
days of paid time off. Details and terms of these comprehensive benefits will be
provided separately.

Restrictive Covenants

As a condition to this offer of employment and corresponding consideration, you
agree to the terms and conditions of the Confidential Information, Intellectual
Property and Restrictive Covenants Agreement (the “Agreement”) attached hereto
as Appendix A and will acknowledge such Agreement by signing the Agreement
simultaneously with this offer of employment.

Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)

If you are subject to US tax law and if you are a “specified employee” (within
the meaning of Code section 409A) as of your separation from service (within the
meaning of Code section 409A): (a) payment of any amounts under this offer
letter (or under any severance arrangement pursuant to this offer letter) which
the Company determines constitute the payment of nonqualified deferred
compensation (within the meaning of Code section 409A) and which would otherwise
be paid upon your separation from service shall not be paid before the date that
is six months after the date of your

 

5



--------------------------------------------------------------------------------

LOGO [g801731g90m48.jpg]   

Mondelēz Global LLC

Deerfield, IL 60015 USA

 

mondelezinternational.com

 

separation from service and any amounts that cannot be paid by reason of this
limitation shall be accumulated and paid on the earlier of (x) your death and
(y) the first day of the seventh month (or as soon as administratively possible
thereafter) following the date of your separation from service (within the
meaning of Code section 409A); and (b) any welfare or other benefits (including
under a severance arrangement) which the Company determines constitute the
payment of nonqualified deferred compensation (within the meaning of Code
section 409A) and which would otherwise be provided upon your separation from
service shall be provided at your sole cost during the first six-month period
after your separation from service and, on the first day of the seventh month
following your separation from service (or as soon as administratively
possible), the Company shall reimburse you for the portion of such costs that
would have been payable by the Company for that period if you were not a
specified employee.

Payment of any reimbursement amounts and the provision of benefits by the
Company pursuant to this offer letter (including any reimbursements or benefits
to be provided pursuant to a severance arrangement) which the Company determines
constitute nonqualified deferred compensation (within the meaning of Code
section 409A) shall be subject to the following:

 

(a) the amount of the expenses eligible for reimbursement or the in-kind
benefits provided during any calendar year shall not affect the amount of the
expenses eligible for reimbursement or the in-kind benefits to be provided in
any other calendar year;

 

(b) the reimbursement of an eligible expense will be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred; and

 

(c) your right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for any other benefit.

The parties hereto intend that all compensation, benefits and other payments
made to you hereunder will be provided or paid to you in compliance with all
applicable provisions, or an exemption or exception from the applicable
provisions of Code section 409A and the regulations and rulings issued
thereunder, and the rulings, notices and other guidance issued by the Internal
Revenue Service interpreting the same, and this offer letter shall be construed
and administered in accordance with such intent. The parties also agree that
this offer letter may be modified, as reasonably agreed by the parties, to the
extent necessary to comply with all applicable requirements of, and to avoid the
imposition of additional tax, interest and penalties under Code section 409A in
connection with the compensation, benefits and other payments to be provided or
paid to you hereunder. Any such modification shall maintain the original intent
and benefit to the Company and you of the applicable provision of this offer
letter, to the maximum extent possible without violating Code section 409A.

 

6



--------------------------------------------------------------------------------

LOGO [g801731g90m48.jpg]   

Mondelēz Global LLC

Deerfield, IL 60015 USA

 

mondelezinternational.com

 

Other Terms and Conditions

You will be a U.S. employee of Mondelēz Global LLC and your employment status
will be governed by and shall be construed in accordance with the laws of the
United States. As such, your status will be that of an “at will” employee. This
means that either you or Mondelēz International is free to terminate the
employment relationship at that time, for any reason.

As an officer of the Company, you will be indemnified against various criminal
or civil actions in accordance with the Company’s amended and restated Articles
of Incorporation in a manner no less favorable than that provided for other
senior executives of the Company. Furthermore, you will be covered under the
Company’s applicable Directors and Officers liability insurance policy in a
manner no less favorable than that provided for other senior executives of the
Company.

Additionally, this offer is contingent upon:

 

  (i) successful completion of our pre-employment checks, which may include a
background screen, reference check and post-offer drug test pursuant to testing
procedures determined by Mondelēz International; and

 

  (ii) the necessary approval of the Company’s Board of Directors and Human
Resources and Compensation Committee.

Should you have any questions concerning this information, please call me.

 

/s/ Karen May

     

September 26, 2014

Karen May       Date Executive Vice President, Human Resources      

I have read the above terms and conditions and, by signing below, do accept this
offer and acknowledge that I understand that this offer is contingent upon
successful completion of the Company’s pre-employment checks and the necessary
approvals by the Company’s Board of Directors and Human Resources and
Compensation Committee. This letter does not, in any way, constitute an express
or implied contract for employment.

 

/s/ Brian Gladden

     

September 26, 2014

Brian Gladden                                                    Date

[Signature Page to Brian Gladden Offer Letter]

 

7



--------------------------------------------------------------------------------

LOGO [g801731g90m48.jpg]   

Mondelēz Global LLC

Deerfield, IL 60015 USA

 

mondelezinternational.com

 

APPENDIX A

CONFIDENTIAL INFORMATION, INTELLECTUAL PROPERTY

AND RESTRICTIVE COVENANTS AGREEMENT

This Confidential Information, Intellectual Property and Restrictive Covenants
Agreement (“Agreement”) is made between the person specified in that certain
offer of employment (“Executive”) and Mondelēz Global LLC (and any currently or
previously-affiliated companies, parent companies, successors or predecessors,
including Mondelēz International, Inc., Kraft Foods Inc., Kraft Foods Group,
Inc., and Kraft Foods Global, Inc., hereafter, collectively, “MG”).

WHEREAS, this Agreement is an extension of and incorporated into the offer of
employment between Executive and MG under which MG desires and agrees to employ
Executive and Executive desires and agrees to be employed by MG (the “Offer
Letter”); and

WHEREAS, as part of performing Executive’s responsibilities for MG, Executive
will have access to MG’s Confidential Information (as defined in Paragraph 2(a)
below) and Intellectual Property (as defined in Paragraph 3(a) below).

NOW, THEREFORE, for good and valuable consideration, including the promises and
covenants contained in this Agreement, including monetary consideration,
Executive’s employment with MG and Executive’s access to and use of MG’s
Confidential Information and Intellectual Property, MG and Executive hereby
agree as follows:

1. Consideration. In addition to Executive’s employment with MG and Executive’s
access to and use of MG’s Confidential Information, as consideration for this
Agreement, MG will provide Executive with such consideration described in the
Offer Letter, including, but not limited to, any sign on incentives and
participation in the annual incentive plan, long-term incentive plan and equity
program.

2. Confidential Information.

(a) Executive recognizes that MG derives economic value from information and
trade secrets created (whether by Executive or others) and used in MG’s business
which is not generally known by the public, including but not limited to certain
sales, marketing, strategy, financial, product, personnel, manufacturing,
technical and other proprietary information and material (“Confidential
Information”) which are the property of MG. Executive understands that this list
is not exhaustive, and that Confidential Information also includes other
information that is marked or otherwise identified as confidential or
proprietary, or that would otherwise appear to a reasonable person to be
confidential or proprietary in the context and circumstances in which the
information is known or used. Executive expressly acknowledges and agrees that,
by virtue of Executive’s employment with MG, Executive will have access to and
will use certain Confidential Information and that such Confidential Information
constitutes MG’s trade

 

1



--------------------------------------------------------------------------------

LOGO [g801731g90m48.jpg]   

Mondelēz Global LLC

Deerfield, IL 60015 USA

 

mondelezinternational.com

 

secrets and confidential and proprietary business information, all of which is
MG’s exclusive property. For purposes of this Agreement, Confidential
Information does not include information that is or may become known to
Executive or to the public from sources outside MG and through means other than
a breach of this Agreement or disclosed by Executive after written approval from
MG.

(b) Executive further understands and acknowledges that this Confidential
Information and MG’s ability to reserve it for the exclusive knowledge and use
of MG is of great competitive importance and commercial value to MG. Executive
agrees that Executive will treat all Confidential Information as strictly
confidential and Executive will not, and will not permit any other person or
entity to, directly or indirectly, without the prior written consent of MG:
(i) use Confidential Information for the benefit of any person or entity other
than MG; (ii) remove, copy, duplicate or otherwise reproduce any document or
tangible item embodying or pertaining to any of the Confidential Information,
except as required to perform Executive’s responsibilities for MG; and
(iii) while employed and thereafter, publish, release, disclose, deliver or
otherwise make available to any third party any Confidential Information by any
communication, including oral, documentary, electronic or magnetic information
transmittal device or media. Notwithstanding the foregoing, Executive shall be
permitted to disclose, after (to the extent legally permissible) first providing
reasonable written notice to MG’s Legal Department which allows MG the
opportunity to object, Confidential Information to the extent (x) required by
law, subpoena, or applicable government or regulatory authority or
(y) appropriate in connection with a legal dispute.

(c) Executive agrees and understands that the obligations under this Agreement
with regard to the non-disclosure and non-use of particular Confidential
Information shall commence immediately upon Executive first having access to
Confidential Information (whether before or after Executive begins employment
with MG) and shall continue to exist during and after Executive’s employment
with MG for so long as such information remains Confidential Information and is
not public knowledge other than as a result of the Executive’s breach of this
Agreement or breach by those acting in concert with Executive or on Executive’s
behalf.

(d) Executive understands that improper use or disclosure of the Confidential
Information by Executive will cause MG to incur financial costs, loss of
business advantage, liability under confidentiality agreements with third
parties, civil damages and criminal penalties.

3. Intellectual Property.

(a) Disclosure and Assignment. Executive agrees to make prompt written
disclosure to MG, to hold in trust for the sole right and benefit of MG, and to
assign to MG all Executive’s right, title and interest in and to any patents,
trademarks, copyrights, ideas, inventions (whether not patented or patentable),
original works of authorship (published or not), developments,

 

2



--------------------------------------------------------------------------------

LOGO [g801731g90m48.jpg]   

Mondelēz Global LLC

Deerfield, IL 60015 USA

 

mondelezinternational.com

 

improvements or trade secrets which Executive may solely or jointly conceive or
reduce to practice, or cause to be conceived or reduced to practice, during the
period of Executive’s employment with MG and relating in any way to the business
or contemplated business, research or development of MG (regardless of when or
where the Intellectual Property is prepared or whose equipment or other
resources is used in preparing the same) (collectively “Intellectual Property”).
Executive recognizes, provided prompt and full disclosure by Executive to MG,
that this Agreement will not be deemed to require assignment of any invention
which was developed entirely on Executive’s own time without using MG’s
equipment, supplies, facilities or trade secrets and neither relates to MG’s
actual or anticipated business, research or development, nor resulted from work
performed by Executive (solely or jointly with others) for MG.

(b) Original Works. Executive acknowledges that all original works of authorship
which have been or are made by Executive (solely or jointly with others) within
the scope of Executive’s employment with MG and which are protectable by
copyright are the property of MG. To the extent that any such original works
have not already been transferred to or owned by MG, Executive hereby assigns
all of Executive’s right, title and interest in those works to MG.

(c) Cooperation. Executive agrees to assist MG in every reasonable and proper
way to obtain and enforce United States and foreign proprietary rights relating
to any and all patents, trademarks, inventions, original works of authorship,
developments, improvements or trade secrets of MG in any and all countries.
Executive will execute, verify and deliver (i) such documents and perform such
other acts (including appearing as a witness) as MG may reasonably request for
use in applying for, obtaining, perfecting, evidencing, sustaining and enforcing
such proprietary rights and the assignment thereof, and (ii) assignments of such
proprietary rights to MG or its designee. Executive’s obligation to assist MG
with respect to proprietary rights in any and all countries shall continue
beyond the termination of employment. The Company shall promptly reimburse
Executive for any reasonable expenses incurred in connection with such
assistance, including legal fees.

(d) Other Obligations. In addition to Executive’s other obligations under this
Paragraph 3, Executive shall promptly disclose to MG fully and in writing all
patent applications filed by Executive or on Executive’s behalf. This disclosure
obligation will expire on the ten (10) year anniversary of Executive’s
employment termination date with MG, or the date on which any/all severance
payments, if any, made to Executive from MG cease, whichever is later. At the
time of each such disclosure, Executive shall advise MG in writing of any
inventions that Executive believes are not required to be assigned pursuant to
this Paragraph. Executive shall at that time provide to MG in writing all
evidence reasonably necessary to substantiate that belief. Executive understands
that MG will keep in confidence, will not disclose to third parties and will not
use for any unauthorized purpose without Executive’s consent, any proprietary
information disclosed in writing to MG pursuant to this Agreement relating to
inventions that are not required to be assigned pursuant to this
subparagraph 3(d) and which were created or developed by Executive after
termination of Executive’s

 

3



--------------------------------------------------------------------------------

LOGO [g801731g90m48.jpg]   

Mondelēz Global LLC

Deerfield, IL 60015 USA

 

mondelezinternational.com

 

employment. Executive will preserve the confidentiality of any such invention
that is or may be required to be assigned, in whole or in part, pursuant to this
Paragraph 3. Executive agrees to keep and maintain adequate and current records
(in the form of notes, sketches, drawings and in any other form that may be
required by MG) of all proprietary information developed by Executive and all
inventions made by Executive during the period of employment at MG, which are
required to be assigned to MG, which records shall be available to and remain
the sole property of MG at all times.

4. Restrictive Covenants. Executive understands and agrees that the nature of
Executive’s position with MG provides Executive with access to and knowledge of
MG’s Confidential Information and places Executive in a position of trust and
confidence with MG. Because of MG’s legitimate business interests and for the
consideration afforded in this Agreement and Offer Letter, Executive agrees that
during Executive’s employment with MG and for a period of twelve (12) months
following the termination of Executive’s employment from MG for any reason (the
“Restricted Period”), Executive shall not engage in the following Prohibited
Conduct:

(a) Non-Competition. Executive agrees that during the Restricted Period and in
any geographic area in which Executive directly or indirectly performed
responsibilities for MG or where Executive’s knowledge of Confidential
Information would be useful to a competitor in competing against MG, Executive
will not engage in any conduct in which Executive contributes Executive’s
knowledge and skills, directly or indirectly, in whole or in part, as an
executive, employer, owner, operator, manager, advisor, consultant, agent,
partner, director, stockholder, officer, volunteer, intern or any other similar
capacity to a competitor or to an entity engaged in the same or similar business
as MG, including those engaged in the business of production, sale or marketing
of snack foods (including, but not limited to gum, chocolate, confectionary
products, biscuits or any other product or service Executive had reason to know
was under development by MG during Executive’s employment with MG) without the
written consent of MG’s Executive Vice President of Global Human Resources, or
designee, such consent to be provided by MG in its sole and absolute discretion,
provided that passive ownership of less than two percent (2%) of the outstanding
stock of any publicly traded corporation (or private company through an
investment in a hedge fund, or similar vehicle) shall not be deemed to be a
violation of this Section 4(a) solely by reason thereof. Under no circumstances
may Executive engage in any activity that may require or inevitably require
Executive’s use or disclosure of MG’s Confidential Information.

(b) Non-Solicitation of Customers or Accounts. Executive understands and
acknowledges that MG has expended and continues to expend significant time and
expense in pursuing and retaining its customers and accounts, and that the loss
of customers and accounts would cause significant and irreparable harm to MG.
Executive therefore agrees that during the Restricted Period and for Executive
or the direct or indirect benefit of any entity engaged in the same or similar
business as MG, including those engaged in the business of production, sale or
marketing of snack foods (including but not limited to gum, chocolate,
confectionary products, biscuits or any other product or service Executive had
reason to know was under

 

4



--------------------------------------------------------------------------------

LOGO [g801731g90m48.jpg]   

Mondelēz Global LLC

Deerfield, IL 60015 USA

 

mondelezinternational.com

 

development by MG during Executive’s employment with MG), Executive will not
(i) solicit business from or perform services for, or for the benefit of, any
customer or account of MG with which Employee had contact, participated in the
contact, or about which Executive had knowledge of Confidential Information by
reason of Executive’s relationship with MG within the twelve (12) month period
prior to Executive’s separation of employment from MG, or (ii) solicit business
from or perform services for, or for the benefit of, any customer or account MG
actively pursued for business and with which Executive had contact, participated
in the contact, or about which Executive had knowledge of Confidential
Information by reason of Executive’s relationship with MG within the twelve
(12) month period prior to Executive’s separation of employment from MG.

(c) Non-Solicitation of Employees. Executive understands and acknowledges that
MG has expended and continues to expend significant time and expense in
recruiting and training its employees, and that the loss of employees would
cause significant and irreparable harm to MG. Executive therefore agrees and
covenants that during the Restricted Period Executive will not directly or
indirectly solicit, hire, recruit, attempt to hire or recruit, or induce the
termination of employment of any Executive of MG. Notwithstanding the foregoing,
Executive shall not be prohibited from posting general advertisements not
specifically directed at MG employees or from providing references for MG
employees upon request.

5. Return of MG Property. Unless otherwise specified by MG in a separation or
other similar-type agreement, within five (5) days of Executive’s separation of
employment from MG or as such other time as specified in the sole written
discretion of MG, Executive shall return all Confidential Information and all
other MG property (whether in electronic or paper form) in Executive’s
possession, including documents, files, manuals, handbooks, notes, keys and any
other items, files or documents (whether in electronic or paper form).
Notwithstanding anything herein to the contrary, Executive shall be permitted to
retain his personal property including contact lists which the Executive can
demonstrate he had prior to joining MG and calendars, as well as all of
Executive’s compensation-related data (including copies of compensation
agreements, plans and programs) and any information needed for tax purposes.

6. No Disparagement or Harm. Executive agrees that, in discussing Executive’s
relationship with MG and its affiliated and parent companies and their business
and affairs, Executive will not disparage, discredit or otherwise treat in a
detrimental manner MG, its affiliated and parent companies or their officers,
directors and Executives. This Paragraph does not, in any way, restrict or
impede Executive from exercising protected rights including the right to
communicate with any federal, state or local agency, including any with which a
charge has been filed, to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. Executive shall promptly provide written notice of any such
order to MG’s legal department.

 

5



--------------------------------------------------------------------------------

LOGO [g801731g90m48.jpg]   

Mondelēz Global LLC

Deerfield, IL 60015 USA

 

mondelezinternational.com

 

7. Remedies. Should Executive breach any of the provisions contained in
Paragraph 4 or commit a material breach of any of the provisions contained in
Paragraphs 2, 3, 5, and/or 6 of this Agreement, in addition to any other
remedies available to MG, Executive will be obligated to pay back to MG any
payment(s) received pursuant to this Agreement (other than base salary and bonus
previously paid to Executive). MG and Executive further acknowledge and agree
that MG will or would suffer irreparable injury in the event of a breach or
violation or threatened breach or violation of the provisions set forth in this
Agreement, and agree that in the event of a breach or violation of such
provisions MG will be awarded injunctive relief by a court of competent
jurisdiction to prohibit any such violation or breach, and that such right to
injunctive relief will be in addition to any other remedy which may be ordered
by the court or an arbitrator. The equitable relief shall be in addition to, not
in lieu of, legal remedies, monetary damages or other available forms of relief.

8. Notification. Executive agrees that in the event Executive is offered to
enter into an employment relationship with a third party at any time during the
Restricted Period, Executive shall immediately advise said other third party of
the existence of this Agreement and shall provide said person or entity with a
copy of this Agreement.

9. Arbitration of Claims. In the event either Executive or MG contests the
interpretation or application of any of the terms of this Agreement or the
corresponding offer of employment, the complaining party shall notify the other
in writing of the provision that is being contested. If the parties cannot
satisfactorily resolve the dispute within thirty (30) days, the matter will be
submitted to arbitration. An arbitrator will be chosen pursuant to the American
Arbitration Association’s (“AAA”) Employment Arbitration Rules and Mediation
Procedures. The arbitrator’s fees and expenses and filing fees shall be borne
equally by Executive and MG. The hearing shall be held at a mutually agreeable
location and the arbitrator shall issue a written award which shall be final and
binding upon the parties. Executive agrees to waive the right to a jury trial.
Notwithstanding anything contained in this Paragraph 10, MG shall each have the
right to institute judicial proceedings against Executive or anyone acting by,
through or under Executive, in order to enforce its rights under Paragraphs 2
through 7 through specific performance, injunction, or similar equitable relief.
Claims not covered by arbitration are those claims seeking injunctive and other
relief due to unfair competition, due to the use or unauthorized disclosure of
trade secrets or confidential information, due to wrongful conversion, breach of
the Intellectual Property covenants, and the breach of the restrictive covenants
set forth in paragraphs 2 through 7.

10. Entire Agreement and Severability. This is the entire agreement between
Executive and MG on the subject matter of this Agreement. This Agreement may not
be modified or canceled in any manner except by a writing signed by both
Executive and an authorized MG official. Executive acknowledges that MG has made
no representations or promises to Executive, other than those in this Agreement.
If any provision in this Agreement is found to be unenforceable, all other
provisions will remain fully enforceable. The covenants set forth in this
Agreement shall be considered and construed as separate and independent
covenants. Should any part or provision of any provision of this Agreement be
held invalid, void or unenforceable in any court of competent jurisdiction, such
invalidity, voidness or unenforceability shall not render invalid, void or
unenforceable any other part or provision of this Agreement. If the release and
waiver of claims provisions of this Agreement are held to be unenforceable, the
parties agree to enter into a release and waiver agreement that is enforceable.

 

6



--------------------------------------------------------------------------------

LOGO [g801731g90m48.jpg]   

Mondelēz Global LLC

Deerfield, IL 60015 USA

 

mondelezinternational.com

 

11. Not a Contract of Employment. Executive acknowledges and understands that
nothing in this Agreement is intended to, nor should be construed to, alter the
at-will nature of Executive’s employment relationship with MG, nor to guarantee
Executive’s employment for any specified term. Notwithstanding any provision of
this Agreement, Executive and/or MG may terminate Executive’s employment
at-will, for any reason permitted by law, with or without notice, and upon such
termination, the rights and obligations set forth herein shall continue as
expressly provided.

12. Tolling. Should Executive violate any of the terms of the confidentiality or
restrictive covenant obligations in this Agreement, the period during which
Executive continues to be in violation of or in a dispute regarding such terms,
if any, shall not count towards the running of the applicable Restricted Period
for such obligations under the Agreement.

13. Governing Law. Interpretation and enforcement of this Agreement and the
corresponding offer of employment shall be governed under and construed in
accordance with the laws of the State of Illinois without giving effect to any
choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than Illinois. Executive
agrees that any legal proceeding for injunctive relief concerning this Agreement
may only be brought and held in a state or federal court located in the State of
Illinois. Executive consents to the personal jurisdiction of such courts and
agrees not to claim that any such courts are inconvenient or otherwise
inappropriate.

14. Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the parties and their respective successors and permitted
assigns. Executive may not assign Executive’s rights and obligations under this
Agreement without prior written consent of MG. MG may assign this Agreement
and/or its rights or obligations under this Agreement, as a result of a
corporate transaction. Any and all rights and remedies of MG under this
Agreement shall inure to the benefit of and be enforceable by any successor or
assignee of MG.

 

7



--------------------------------------------------------------------------------

LOGO [g801731g90m48.jpg]   

Mondelēz Global LLC

Deerfield, IL 60015 USA

 

mondelezinternational.com

 

IN WITNESS WHEREOF, the Executive understands and agrees this Agreement is an
extension of and incorporated into the offer of employment between Executive and
MG and has executed this Agreement freely and voluntarily with the intention of
being legally bound by it.

 

EXECUTIVE By:  

/s/ Brian T. Gladden

 

Print Name:  

Brian T. Gladden

 

Dated:  

September 26, 2014

[Signature Page to Brian Gladden Offer Letter-Appendix A]

 

8